Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 6, 2020

                                    No. 04-20-00041-CV

                            Priscilla VILLARREAL-TREVINO,
                                          Appellant

                                             v.

            ALL STAR KIDS DAY CARE AND LEARNING CENTER, INC.,
                                 Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2018CVK001081D1
                       Honorable John D. Gabriel, Jr., Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on May 6, 2020.


                                              _____________________________
                                              Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2020.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court